 Case 1:19-cv-02304-VM Document 50 Filed 07/08/20 Page 1 of 1



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
---------------------------------  X
KEVIN D. MEYER, et al.,            :
                                   :    19 Civ. 2304 (VM)
                    Plaintiffs,    :
                                   :
     - against -                   :          ORDER
                                   :
UNITED MICROELECTRONICS CORP.,     :
et al.,                            :
                                   :
                    Defendants.    :
-----------------------------------X
VICTOR MARRERO, United States District Judge.

     In reviewing the Docket Sheet for this matter, the Court

noted that there has been no recorded action or correspondence

known to the Court regarding the status of the matter since

October 30, 2019.    At that time the Court denied defendants’

request for a stay of this action pending resolution of a

parallel proceeding.

     Plaintiff is directed to inform the Court by August 6,

2020, of the status of the matter and indicate whether any

cause remains for continuing to retain this action on the

Court’s active or suspense docket.        In the event the Court

receives no response to this Order by the date indicated the

case shall be dismissed.

SO ORDERED.

Dated:    NEW YORK, NEW YORK
          7 July 2020

                                 ______________________
                                 __
                                  ___
                                    ____
                                    ____
                                       ___
                                        ____
                                           __
                                            ___
                                              ______
                                              ____ ____
                                                     ____
                                                        ____
                                                          __
                                       Victor
                                       Vi
                                       V ict
                                          ctor
                                           torr Marrero
                                                Marrre
                                                     ero
